DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210214687A1, Published 07/15/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Claim Objections
Claim 9 is objected to because of the following informalities:  some viruses listed in this claim have an indefinite article (e.g. “A” or “An”) listed before the virus while others do not; it is requested the claim be amended to be consistent and either recite this before every virus or before none of the viruses.  Appropriate correction is required.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2022, 07/28/2022, 03/09/2022, 02/02/2022, 12/01/2021, 07/22/2021, 06/02/2021, and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to “wherein said contacting said population of T cells with an antigen or antigens in effected in the presence of IL-21”.  The wording of the claim is awkward and what is claimed is unclear.  For the purpose of examination, the claim will be interpreted as reading upon, “wherein said contacting said population of T cells with an antigen or antigens occurs in the presence of IL-21”, but the claim must be amended for clarification.
For at least these reasons, claim 3 is rejected on the grounds of being indefinite.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is drawn to “wherein said antigen or antigens is associated with the disease”.  However, there are at least two diseases noted in claim 1, the “Graft-versus-Host disease” and the disease referenced in line 3 regarding “anti-disease activity.”  As the antecedence for claim 7 is unclear, it is suggested either claim 1 and/or claim 7 be amended so that the “disease” is more clearly defined as an anti-pathogen activity or anti-autoimmune disease activity to be in line with the limitations of instant claim 8.  
For at least these reasons, claim 7 is rejected on the grounds of being indefinite.  



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 15 recites the broad recitation of “EBV peptide” and “CMV peptide” and “Adenovirus (Adv) peptide”, and the claim also recites specific EBV, CMV, and Adv peptides (e.g. LMP2, BZLF1, EBNA1, pp65, IE1, penton, hexon, etc.) which are all narrower statements of the range/limitation.  Likewise, “viral peptides” is the broader genus of “EBV, CMV, and Adv peptides”.  It is not clear from the drafting of the claim if these limitations are meant to narrow the selection to only these peptides or can include further unrecited EBV, CMV, Adv, or other viral peptides.  It is highly suggested the claim be amended to read upon the broader limitations only (e.g. eliminate the recitation of “two or more viral peptides” and recite “wherein said viral antigen(s) comprise antigens from EBV, CMV, Adv, and/or BK virus”) and recite the narrower limitations (e.g. “EBV-LMP2”) in further dependent claims.  

Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 provides the further limitation on the method of claim 1, wherein said population of T cells comprising said at least 50 % memory T cells are enriched towards said antigen or antigens.  However, part of the method of claim 1 is to contact said population of T cells with an antigen or antigens so as to allow enrichment of antigen reactive cells.  Therefore, the method of claim 1 already provides a step that allows for and results in antigen-enriched T cells to be produced, so it is unclear how claim 6 further limits the steps and resulting cell populations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method of generating an isolated population of non-graft versus host disease (GvHD) inducing cells comprising a central memory T-lymphocyte (Tcm) phenotype, said cells being tolerance inducing cells and/or endowed with anti-pathogen activity, and capable of homing to the lymph nodes following transplantation, the method comprising: (a) providing a population of T cells comprising at least 50 % memory T cells; (b) contacting said population of T cells with an antigen or antigens so as to allow enrichment of antigen reactive cells; and (c) culturing said cells resulting from step (b) in the presence of cytokines so as to allow proliferation of cells comprising said Tcm phenotype, thereby generating the isolated population of non-GvHD inducing cells.
Further limitations on the method of claim 1 are wherein said memory T cells are depleted of CD45RA+ cells; and/or are depleted of CD4+ and/or CD56+ cells (claim 2); wherein said contacting said population of T cells with an antigen or antigens occurs in the presence of IL-21 (claim 3); wherein said culturing said cells resulting from step (b) in the presence of cytokines comprises culturing said cells in the presence of any of IL-21, IL-15 and/or IL-7 (claim 4); further comprising treating a cell donor with an antigen or antigens prior to said providing said population of T cells comprising said at least 50 % memory T cells (claim 5); wherein said population of T cells comprising said at least 50 % memory T cells are enriched towards said antigen or antigens (claim 6); wherein said antigen or antigens is associated with the disease (claim 7); wherein said antigen or antigens is selected from the group consisting of a viral antigen or antigens, a bacterial antigen or antigens, a tumor antigen or antigens, an autoimmune disease related antigen or antigens, a protein extract, a purified protein and a synthetic peptide (claim 8), wherein said viral antigen or antigens are obtained from a virus selected from the group consisting of Epstein-Barr virus (EBV), Adenovirus (Adv), cytomegalovirus (CMV), BK virus, Hepatitis virus, Herpes simplex virus (HSV), Human immunodeficiency virus (HIV), Influenza virus, Japanese encephalitis virus, Polio virus, Rabies virus, Respiratory syncytial virus (RSV), Rubella virus, Smallpox virus, Varicella zoster virus (VZV), Rotavirus, West Nile virus (WNV), and Zika virus (ZIKV)(claim 9); wherein said antigen or antigens is presented by antigen presenting cells (claim 10); wherein said antigen or antigens is presented by autologous antigen presenting cells, non-autologous antigen presenting cells, artificial vehicles or artificial antigen presenting cells (claim 11); and wherein said antigen or antigens is presented by antigen presenting cells of the same origin as said memory T cells (claim 12).
Claim 13 is drawn to a method of generating an isolated population of non-GvHD inducing cells comprising a central memory T-lymphocyte (Tcm) phenotype, said cells being tolerance inducing cells and/or endowed with anti-disease activity, and capable of homing to the lymph nodes following transplantation, the method comprising: (a) treating peripheral blood mononuclear cells (PBMCs) with an agent capable of depleting CD4+, CD56+ and CD45RA+ cells, or with an agent capable of selecting CD45RO+, CD8+ cells, so as to obtain a population of cells enriched of memory T cells comprising a CD45RO+CD45RA-CD8+ phenotype; (b) contacting said population of cells enriched of memory T cells with an antigen or antigens in the presence of IL-21 so as to allow enrichment of antigen reactive cells; and (c) culturing said cells resulting from step (b) in the presence of IL-21, IL-15 and/or IL-7 so as to allow proliferation of cells comprising said Tcm phenotype, thereby generating the isolated population of non-GvHD inducing cells.
Claim 14 is drawn to a method of generating an isolated population of non-GvHD inducing cells comprising a central memory T-lymphocyte (Tcm) phenotype, said cells being tolerance inducing cells and/or endowed with anti-disease activity, and capable of homing to the lymph nodes following transplantation, the method comprising: (a) treating peripheral blood mononuclear cells (PBMCs) with an agent capable of depleting CD4+, CD56+ and CD45RA+ cells, or with an agent capable of selecting CD45RO+, CD8+ cells, so as to obtain a population of cells enriched of memory T cells comprising a CD45RO+CD45RA-CD8+ phenotype; (b) contacting said population of memory T cells with a viral antigen or antigens in the presence of IL-21 so as to allow enrichment of antigen reactive cells; and (c) culturing said cells resulting from step (b) in the presence of IL-21, IL-15 and/or IL-7 so as to allow proliferation of cells comprising said Tcm phenotype, thereby generating the isolated population of non-GvHD inducing cells.
Further limitations on the method of claim 14 are wherein said viral antigen or antigens comprises two or more viral peptides (claim 15).  
Claim 16 is drawn to an isolated population of non-GvHD inducing cells comprising cells having a central memory T-lymphocyte (Tcm) phenotype, said cells being tolerance inducing cells and/or endowed with anti-disease activity, and capable of homing to the lymph nodes following transplantation, generated according to the method of claim 1.
Claim 17 is drawn to a pharmaceutical composition comprising as an active ingredient the isolated population of non-GvHD inducing cells of claim 16 and a pharmaceutical acceptable carrier.
Claim 18 is drawn to a method of treating a disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of the isolated population of non-GvHD inducing cells of claim 16, thereby treating the disease in the subject.
Claim 19 is drawn to a method of treating a disease in a subject in need thereof, the method comprising: (a) analyzing a biological sample of a subject for the presence of an antigen or antigens associated with the disease; (b) generating an isolated population of non-GvHD inducing cells according to the method of claim 1 towards said antigen or antigens associated with the disease so as to allow enrichment of antigen reactive cells; and (c) administering to the subject a therapeutically effective amount of the isolated population of non-GvHD inducing cells of (b), thereby treating the disease in the subject.
Claim 20 is drawn to a method of treating a subject in need of a cell or tissue transplantation, the method comprising: (a) transplanting a cell or tissue transplant into the subject; and (b) administering to the subject a therapeutically effective amount of the isolated population of non-GvHD inducing cells of claim 16, thereby treating the subject in need of the cell or tissue transplantation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisner et. al. (US20110212071A1, Pub. 09/01/2011; hereafter “Reisner”.)
The Prior Art
Reisner teaches a population of non-GVHD anti-third party cells having a central memory T lymphocyte (Tcm) phenotype with a CD8+, CD62L+, CD45RA−, CD45 RO+ signature which are tolerance inducing cells that are capable of homing to the lymph nodes (LN) (entire document; see abstract; reference claim 1.)  Reisner generates said cells by a) contacting non-syngeneic peripheral blood mononuclear cells (PBMC) with a third party antigen or antigens under conditions which allow elimination of GVHD reactive cells; and (b) culturing said cells resulting from step (a) in the presence of IL- 15 under conditions which allow proliferation of cells comprising said central memory T- lymphocyte (Tcm) phenotype (¶[0013-0014][0020]; instant claim 4).  Said cells are exposed to a third party antigen such as a cell antigen, a viral antigen, a bacterial antigen, a protein extract, a purified protein and a synthetic peptide presented by autologous or non-autologous presenting cells which may be allogenic or xenogenic (reference claims 16, 38; ¶[0046-0050][0080]; instant claims 7-9, 15).  Said antigens may be antigens from Epstein-Barr virus (EBV) or cytomegalovirus (CMV) or from bacteria, such as flagellin (¶[0080]; instant claims 9, 15).  Reisner teaches generation of a population of Tcm cells that results in about 70% Tcm cells (Fig. 2C, ¶[0058]) and that an additional step of selection of CD8+ cells may be carried out to increase the purity of cells within a culture (¶[0097]; instant claims 1-2, 6, 16).  Reisner teaches the veto cells are generated from Tcm which are depleted of CD4+ cells (¶[0097]; instant claim 2) and proliferation of the resulting Tcm phenotype occurs in the presence of IL-7 and/or IL-21 (reference claim 30; instant claims 4-5. 13-14).  The isolated cells exposed to antigens would make up anywhere from 30% to 100% of the cell population (¶[0035][0090]; instant claim 7).  
With the limitations of instant claim 6, the cell donor must be “treated” with antigen(s) prior to receiving the veto cells.  This can be, under broadest reasonable interpretation, a person naturally infected with a pathogen or a person naturally harboring tumors or cancerous growths/tissue.  Reisner teaches the diseases that could be treated with the methods of the instant invention include acute infectious diseases and viral diseases, such as Epstein-Barr virus (EBV), cytomegalovirus (CMV), and human immunodeficiency virus (HIV) infections (¶[0080][0139]).  Therefore, the limitations provided by Reisner in that the patient is suffering from a malignant disease, a viral disease, or an autoimmune disease would meet the limitation of someone “pre-treated” with an antigen or antigens prior to receiving the veto cells (reference claim 40), thus meeting the limitations of instant claim 6.  
Reisner teaches the central memory T-lymphocyte (Tcm) phenotype comprises at least 50% of cells with a CD8+/CD62L+/CD45RO+/L-selectin+/CD45RA− phenotype (¶[0033-0035]) and teaches depletion of cell populations that have different phenotypes (¶[0067][0185]) or enrichment/purification/isolation of cells which have the desired phenotype (¶[0097][0190])).  The veto cells may be effected in the presence of cytokines for about 14 days (¶[0096]), wherein “about” is interpreted to be +/- 10% (¶[0141]).  Reisner teaches allogenic antigen presenting cells (APC) may present antigen and expand the PBMC in a culture deprived of cytokines which allow elimination of GVH reactive cells (reference claims 35, 38; instant claims 10-11), but that the antigen may also be presented by autologous presenting cells (reference claim 33; instant claim 12).  
Reisner teaches therapeutically effective amounts of the isolated populations of veto cells, and that said compositions may be utilized to treat human subjects in need thereof suffering from a disease; such a composition would inherently be a pharmaceutical-grade composition with appropriate carriers (reference claims 5, 40-43), thus meeting the limitations of instant claim 17.  The method may also be used in subjects in need of a cell or tissue transplant, before, concomitantly with, or after the transplant (reference claims 5-6; instant claim 20) wherein the subject has a malignant disease, such as leukemia or lymphoma (¶[0031][0138-0139]; reference claims 40-41; instant claims 18-19).  Reisner notes that in many patients with malignant disease such as leukemia, treatment is often hampered by opportunistic infections (¶[0004]).  
With respect to the treatment occurring in a patient in need of a cell or tissue transplant, Reisner teaches the method may further comprise conditioning the subject under sublethal, lethal or supralethal conditions prior to said transplanting (reference claim 15) and wherein said cell or tissue transplant is or is not syngeneic with the subject and the tissue and veto cells are from the same donor (reference claims 44-47; 52-53).  Reisner teaches the cell or tissue transplant is selected from the group consisting of a liver, a pancreas, a spleen, a kidney, a heart, a lung, a skin, an intestine, and a lymphoid/hematopoietic cell or tissue (reference claim 49) and may comprise co-transplanting several organs (reference claim 50).
For at least these reasons, Reisner teaches the limitations of instant claims 1-20, and anticipates the instant invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,961,504. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of generating isolated populations of non-graft-versus-host disease (GVHD) inducing antiviral, antibacterial, and/or antitumor cells comprising a central memory T lymphocyte (Tcm) phenotype, said cells being tolerance-inducing cells and/or endowed with anti-viral, anti-bacterial, and/or anti-tumor activity, and capable of homing to the lymph nodes following transplantation, wherein the steps to provide, contact, and culture the cells and conditions thereof are the same.  Both require the culture to be exposed to IL-21 to allow enrichment of antigen-reactive cells, then culturing the resulting cells in the presence of IL-21, IL-15, and/or IL-7, wherein the Tcm are depleted of specific markers, such as CD4+, and are exposed to the antigen through autologous or non-autologous APCs that present viral peptides, such as EBV antigens.  Said resulting cells can then be used to treat patients in need thereof, such as those suffering from infections or those who require a cell or tissue transplant.  For at least these reasons, the claims in the instant application and those of the ‘504 patent are not patentably distinct.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648